DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (9,343,433).

    PNG
    media_image1.png
    589
    801
    media_image1.png
    Greyscale

Regarding claim 1, fig 14, Lee discloses:
1. (Currently Amended) A semiconductor package comprising: a package substrate 12; a first semiconductor chip 34 disposed on the package substrate, the first semiconductor chip 34 including a first surface and a second surface opposite to each other; a plurality of first connection terminals 36 disposed on the first surface of the first semiconductor chip 34 and in contact with an upper surface of the package substrate; a second semiconductor chip 502 overlying the second surface of the first semiconductor chip 34, the second semiconductor chip 502 including a third surface and a fourth surface opposite to each other; and a plurality of second connection terminals 36 disposed on the third surface of the second semiconductor chip 502 and in contact with the second surface of the first semiconductor chip 34, EXCEPT wherein a first area which is a sum of areas in which the plurality of first connection terminals 36 contact the upper surface of the package substrate 12 is larger than a second area which is a sum of areas in 

However, Lee’s surface areas for the first surface and the second surface have general dimensions.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Lee to teachings a first area which is a sum of areas in which the plurality of first connection terminals 36 contact the upper surface of the package substrate 12is larger than a second area which is a sum of areas in which the plurality of second connection terminals 36 contact the second surface of the first semiconductor chip 34, because it is desirous in the art to achieve the predictable result of providing a robust interconnect structure and minimizing breakage of the electrical conductor path.

Note that it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or 
As to claim 2, fig 14, Lee discloses:

2. (Original) The semiconductor package of claim 1, wherein a total number of the plurality of first connection terminals 36 and a total number of the plurality of second connection terminals 36 are different from each other.  An artisan would have been motivated to select the various number of terminals to achieve a robust interconnect structure in the device.


As to claim 3, fig 14, Lee discloses:




As to claim 4, fig 14, Lee discloses:
4. (Original) The semiconductor package of claim 1, wherein the first semiconductor chip 34 comprises a first via passing therethrough, wherein the plurality of first connection terminals 36 comprises a first signal connection terminal electrically connected to the first via and the central axis of the first via is substantially deviated from the central axis of the first connection terminals 36, and a first dummy connection terminal spaced apart from the first signal connection terminal, and wherein the plurality of second connection terminals 36 comprises a second signal connection terminal electrically connected to the first via, and second and third dummy connection terminals spaced apart from the second signal connection terminal.   

As to claim 5, fig 14, Lee discloses:

5. (Original) The semiconductor package of claim 4, wherein the first, second and third dummy connection terminals are not electrically connected to the first via.  

As to claim 6, fig 14, Lee discloses:

6. (Original) The semiconductor package of claim 4, wherein at least a portion of the first dummy connection terminals vertically overlaps at least a portion of the second dummy connection terminals, and wherein the first dummy connection terminals do not vertically overlap the third dummy connection terminals.  

As to claim 7, fig 14, Lee discloses:

7. (Original) The semiconductor package of claim 4, wherein the package substrate 12comprises an external connection terminal disposed on a lower surface of the package substrate, and a substrate 12pad disposed on an upper surface of the package substrate 12and connected to the external connection terminal, wherein the first signal connection terminal is electrically connected to the substrate 12pad, and wherein the first dummy connection terminal is not electrically connected to the substrate 12pad.  

As to claim 8, fig 14, Lee discloses:



As to claim 9, fig 14, Lee discloses:

9. (Original) The semiconductor package of claim 8, wherein each of the plurality of second connection terminals 36 comprises a second bump, and a second pad disposed between the second bump and the third surface of the second semiconductor chip 502, and wherein the second area is a value measured at a boundary in which the second bump contacts the second surface of the first semiconductor chip 34.   

As to claim 10, fig 14, Lee discloses:

10. (Original) The semiconductor package of claim 1, further comprising: a third semiconductor chip 402 disposed on the fourth surface of the second semiconductor chip 502, and includes a fifth surface and a sixth surface opposite to each other; and a plurality of third connection terminals disposed on the fifth surface of the third semiconductor chip and contact the fourth surface of the second semiconductor chip 502.  

As to claim 11, fig 14, Lee discloses:

11. (Currently Amended) The semiconductor package of claim 10, wherein the first area is larger than a third area, the third area being a sum of areas in which the plurality of third connection terminals contact the fourth surface of the second semiconductor chip 502.  

As to claim 12, fig 14, Lee discloses:
12. (Original) The semiconductor package of claim 10, wherein the second semiconductor chip 502 comprises a second via passing therethrough, wherein the plurality of third connection terminals 36 comprises a third signal connection terminal electrically connected to the second via, and a fourth dummy connection terminal spaced apart from the third signal connection terminal, and wherein the fourth dummy connection terminal is not electrically connected to the second via.  


    PNG
    media_image2.png
    611
    770
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:The prior art of record does not disclose or fairly suggest either in singly or in combination a device as follows:
13. (Original) A semiconductor package comprising: a package substrate; a first semiconductor chip disposed on a package substrate, the first semiconductor chip including a first surface and a second surface opposite to each other; a first signal connection terminal disposed between the first surface of the first semiconductor chip and an upper surface of the package substrate, the first signal connection terminal electrically connecting the first semiconductor chip and the package substrate; afirst dummy connection terminal interposed between the first surface of the first semiconductor chip and the upper surface of the package substrate, the first dummy connection terminal spaced apart from the first signal connection terminal; a second semiconductor chip overlying the second surface of the first semiconductor chip, the second semiconductor chip including a third surface and a fourth surface opposite to each other; Response to Restriction Requirement Page 4 of 8 Attorney Docket No. 8421-371CON a second signal connection terminal disposed between the third surface of the second semiconductor chip and the second surface of the first semiconductor chip, the second signal connection terminal electrically connecting the first semiconductor chip and the second semiconductor chip; and a second dummy connection terminal and a third dummy connection terminal which are disposed between the third surface of the second semiconductor chip and the second surface of the first semiconductor chip, the second dummy connection terminal and the third dummy connection terminal spaced apart from the second signal connection terminal, wherein at least a portion of the first dummy connection terminal and at least a portion of the second dummy connection terminal vertically overlap each other, and the first dummy connection terminal and the third dummy connection terminals does not vertically overlap each other; wherein a first area is a sum of an area in which the first signal connection terminal contacts the upper surface of the package substrate, and an area in which the first dummy connection terminal contacts the upper surface of the package substrate, wherein a second area is a sum of an area in which the second signal connection terminal contacts the second surface of the first semiconductor chip, an area in which the second dummy connection terminal contacts the second surface of the first semiconductor chip, and an area in which the third dummy connection terminal contacts the second surface of the first semiconductor chip, wherein the first area is larger than the second area.
18. (Original) A semiconductor package comprising: a package substrate including a substrate pad on an upper surface thereof; afirst signal connection terminal electrically connected to the substrate pad; a first dummy connection terminal spaced apart from the substrate pad and the first signal connection terminal and disposed on the package substrate; a first semiconductor chip disposed on the first dummy connection terminal and the first signal connection terminal, the first semiconductor chip including a first via electrically connected to the first signal connection terminal; a second signal connection terminal connected to the first via and overlying the first semiconductor chip; a second dummy connection terminal spaced apart from the first via and the second signal connection terminal and overlying the first semiconductor chip; and a plurality of second semiconductor chips sequentially stacked on the second dummy connection terminal and the second signal connection terminal, each of the plurality of second semiconductor chips being electrically connected through a second via penetrating each of the plurality of second semiconductor chips, Response to Restriction Requirement Page 6 of 8 Attorney Docket No. 8421-371CON wherein a first area is a sum of an area in which the first signal connection terminal contacts the upper surface of the package substrate, and an area in which the first dummy connection terminal contacts the upper surface of the package substrate, wherein a second area is a sum of an area in which the second signal connection terminal contacts the first semiconductor chip, and an area in which the second dummy connection terminal contacts the first semiconductor chip, and wherein the first area is larger than the second area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sueyoshi (2011/0298097) discloses a stack chips package.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813